Mason, J.,
delivered the opinion of this court*
A motion is made in this case to dismiss the appeal, and among other reasons assigned in support of the motion, it is contended by the appellee, that “the transcript of the record was not transmitted to this court within the time required by law.”
*370It appears from the affidavits filed in support of the motion to dismiss, that the original papers in the cause having been taken out of the clerk’s office by the counsel for the appellant, were by accident or inadvertence not returned, so as to enable the clerk to make up and transmit the record to this court, within the time prescribed by law. Under such circumstances we think the appellant and not the clerk, should be held answerable for the consequences of the delay. We think therefore the appeal should be dismissed. Glenn vs. Chesapeake Bank and Alexander, 3 Md. Rep., 475.

Appeal dismissed.